Gaynor, J.:
■ The complaint alleges that the plaintiff chartered a scow to the defendant under an agreement that it should not be sent to a certain place which was dangerous at that season of the year; that the defendant took the scow there and it was damaged by being blown ashore. The damages alleged are the expense of getting the scow off and repairing it, and for the use of the scow meanwhile. As the damages sued for were unliquidated, the. plaintiff was not entitled to interest (Excelsior Terra Cotta Co. v. Harde, 181 N. Y. 11; Smith v. Velie, 60 id. 106). The action is not for a conversion as the. plaintiff contends, or in tort, but for a breach of contract. The order should be affirmed.
Hieschbeeg, P. J., Woodwabd, High and Milleb, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.